IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL, :           No. 2267 Disciplinary Docket No. 3
                                :
                Petitioner      :           No. 178 DB 2014
                                :
                                :           Attorney Registration No. 82674
           v.                   :
                                :           (Delaware County)
EDWARD CHARLES MALLOY, III      :
                                :
                Respondent      :
                                :


                                       ORDER


PER CURIAM


       AND NOW, this 30th day of June, 2016, upon consideration of the Report and

Recommendations of the Disciplinary Board, the Petition for Review, and the Office of

Disciplinary Counsel’s answer, Respondent Edward Charles Malloy, III, is suspended

from the Bar of this Commonwealth for a period of five years, and he is directed to

comply with all the provisions of Pa.R.D.E. 217. Respondent shall pay costs to the

Disciplinary Board pursuant to Pa.R.D.E. 208(g).



       Justices Donohue and Wecht did not participate in the consideration or decision

of this matter.